Citation Nr: 0919820	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  05-37 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim for service connection for 
hypertension with angina pectoris.

2.  Entitlement to service connection for migraines.

3.  Entitlement to service connection for bilateral pes 
planus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant 


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1952 to May 
1962.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.  

The issues of entitlement to service connection for migraines 
and hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDING OF FACT

Bilateral pes planus is not causally or etiologically related 
to the Veteran's service.  



CONCLUSION OF LAW

Bilateral pes planus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in December 2004, January 2005, and March 
2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
While the Board acknowledges that the Veteran has not been 
afforded a VA examination in connection with his claim for 
service for pes planus, the Board finds that a VA examination 
is not necessary under the facts and circumstance of this 
case. 

In this regard, a medical examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of a disability; (2) 
establishes that a veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with an established 
event, injury or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c) (4).  However, 
there is no credible evidence of an event, injury, or disease 
in service upon which a current disability may be based.  
Moreover, as will be discussed below, there is no evidence of 
a current disability.  As such, the Board will not return 
this case for a medical examination regarding the Veteran's 
claim for service connection for bilateral pes planus claim.

In addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the Veteran's 
appeal.  

The Veteran essentially contends that he has flat feet and it 
had its onset in service.  He testified that he is not 
receiving current treatment for his bilateral pes planus, but 
was told he had it.  He further testified that in service, he 
was treated for fungus of the feet, but not for bilateral pes 
planus.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If there is no 
showing of a chronic condition during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Consistent with the Veteran's testimony, his service medical 
records (STRs) are devoid of any evidence of complaints, 
treatment or diagnosis of bilateral pes planus.  In a June 
1959 restoration medical examination, however, he was noted 
to have bilateral pes planus, 2nd degree.  But, in his 
February 1962 separation medical examination, there was no 
notation regarding any residual disability associated with 
bilateral pes planus and the Veteran denied having foot 
trouble.  Regarding his feet, he was merely noted to have 
chronic athlete's foot, for which he is separately service-
connected.  Consequently, STRs do not demonstrate that the 
pes planus noted on one occasion represented a chronic or 
permanent disability, particularly in view of the lack of any 
continuity of symptomatology following service

Post-service medical treatment records are devoid of any 
diagnosis of, or treatment for, bilateral pes planus.  There 
are no treatment records showing a continuity of 
symptomatology related to bilateral pes planus.  Of note, a 
September 2004 VA podiatry consult note does not mention 
bilateral pes planus.  

Given the evidence as outlined above, the Board finds that 
there is no current diagnosis of bilateral pes planus.  
Although the Veteran was noted to have bilateral pes planus 
at one instance in service, there is no indication that he 
had a residual disability noted at service discharge, nor 
does he have a current diagnosis of the claimed condition.  
Moreover, the post-service treatment records are silent 
regarding any complaints related to bilateral pes planus.  
Absent a disease or injury incurred during service or as a 
consequence of a service-connected disability, the basic 
compensation statutes cannot be satisfied.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001).  
Also, in the absence of proof of a present disability, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Therefore, because there is no evidence of 
bilateral pes planus related to the Veteran's service, 
service connection must be denied. 


ORDER

Service connection for bilateral pes planus is denied. 



REMAND

A preliminary review of the record discloses a need for 
further development with respect to the remaining issues 
prior to final appellate review.  In this regard, the Board 
is of the opinion that there is additional evidentiary 
development that needs to be done.

The claim is remanded regarding the Veteran's request to 
reopen his previously denied claim of entitlement to service 
connection for hypertension in light of a decision from the 
United States Court of Veterans Appeals (Court) in the case 
of Kent v. Nicholson, 20 Vet. App. 1 (2006).  In that case 
the Court held, in part, that the VA's duty to notify a 
claimant seeking to reopen a claim preciously denied includes 
advising the claimant of the evidence and information that 
was necessary to reopen the claim and that the VA must notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  It was further held 
that the VA must, in the context of a claim to reopen, look 
at the basis of the denial in the prior decision and to 
provide a notice letter to the Veteran that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found to be insufficient in the previous denial.  The 
notification letters provided to the Veteran issued in 
connection with his claim to reopen the previously denied 
claim for service connection for hypertension do not comply 
with the Kent ruling.

Additionally, during his April 2009 BVA hearing, the Veteran 
advised that there may be outstanding treatment records 
related to his hypertension and migraines.  These identified 
records are not, however, yet associated with the claims 
file.  The Veteran maintains that these records will show he 
was treated for hypertension soon after service, and that he 
was also treated for migraine headaches.  As such, an attempt 
should be made to secure these records prior to final 
adjudication.

Finally, the Veteran's STRs reflect treatment for headaches, 
but there was no residual disability related to headaches 
noted at discharge.  However, the Veteran has competently 
testified that he first experienced headaches during service 
and he has experienced them since.  Although there is no 
current clinical diagnosis of headaches or migraine 
headaches, the Veteran is indeed competent to testify that he 
currently experiences headaches, but there is no clinical 
opinion of record regarding the etiology of the Veteran's 
claimed migraine headaches.  Thus, this claim must be 
returned so as a VA examination can be scheduled and an 
opinion obtained as to the Veteran's current disorder and 
whether this disorder is attributable to his period of active 
service.  This examination is required pursuant to 38 C.F.R. 
§ 3.159(c)(4).

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ensure that the 
Veteran has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and the Court's guidance in 
the case Kent v. Nicholson, 20 Vet. App. 
1 (2006) in connection with his claim for 
service connection for hypertension with 
angina pectoris.

2.  The RO/AMC should contact the Veteran 
and ask him to identify any post service 
treatment for his hypertension with 
angina pectoris and migraines headaches, 
and request that he complete and return 
authorizations for release of medical 
records to permit the VA to obtain those 
records.  The RO/AMC should then obtain 
and associate with the claims file any 
records identified by the Veteran that 
are not already associated with the 
claims file.

3.  The Veteran should be afforded an 
examination to determine the nature and 
etiology of his claimed migraine 
headaches.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly service treatment records 
and the testimony given at the Veteran's 
April 2009 hearing regarding his current 
symptoms and his in-service treatment for 
complaints of headaches, and offer 
comments and an opinion, as to whether 
any currently diagnosed headaches or 
migraine headaches are causally or 
etiologically related to symptomatology 
shown in service treatment records.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


